EDWARDS, Judge.
Plaintiff, Betty Ann DiBenedetto Mentel, brought suit against her former husband, Ronald A. Mentel, seeking $35,146.79 and costs. Plaintiff alleged that on August 4, 1977, she and her former husband executed a subsequently recorded contract for the settlement of their community property. Plaintiff further alleged that defendant failed to carry out certain of his obligations under the contract. From a judgment in favor of plaintiff requiring defendant to pay $3,630.46, interest and costs, defendant appeals. Plaintiff has answered the appeal.
A review of the record indicates that as part of the community property settlement, defendant agreed “to pay all expenses related to and necessary in the completion of the family home and the grounds surrounding same” and to provide for the “use and maintenance of at least one vehicle, a 1975 Cadillac El Dorado.”
Mrs. Mentel claimed various expenses as being necessary and related to completion of the family home. Mr. Mentel claimed the various expenses were either unneeded or were furnishings for, and not related to completion of, the home.
The trial court listened to all the testimony and specifically found that certain of the claimed expenses were validly related to completion of the home. We find his decision correct.
For the foregoing reasons, the trial court judgment is affirmed except that the judgment is amended to read $3,624.40 since a careful review of the applicable figures reveals a slight error in calculation by the trial court. In all other respects the judgment is affirmed.
AFFIRMED AS AMENDED.